department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc intl b02 plr-150101-12 date date internal_revenue_service number release date index number --------------------------------- --------------------------- ------------------------------------------ ------------------------------------------ ty ------- legend taxpayer --------------------------- ein ---------------- fc ------------------------------------------------ ein ---------------- de1 --------------------------------- de2 ----------------------------- state ------------- country ---------------------- general products ----------------------------- stage a products -------------------- stage b products ----------------- stage c products -------------------------- dear ----------------------------- this is in response to a letter dated date submitted by your authorized representative that requested a ruling on behalf of taxpayer with respect to certain income derived by fc from the sale of final stage products defined herein the ruling contained in this letter is based upon information and representations submitted on behalf of taxpayer by its authorized representative and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request_for_ruling such material is plr-150101-12 subject_to verification on examination the information submitted in the request is substantially as set forth below facts taxpayer is a corporation organized under the laws of state taxpayer along with its subsidiaries is a leading global provider of general products taxpayer indirectly wholly owns fc an entity that was formed under the laws of country that is treated as a corporation for federal_income_tax purposes fc wholly owns de1 an entity that was formed under the laws of country that is disregarded as an entity separate from its owner for federal_income_tax purposes de1 in turn wholly owns de2 an entity that was formed under the laws of country that is disregarded as an entity separate from its owner for federal_income_tax purposes fc de1 and de2 collectively are referred to as fc group fc is treated as a controlled_foreign_corporation cfc within the meaning of sec_957 of the internal_revenue_code a domestic subsidiary wholly owned by taxpayer and included in the u s consolidated_return of taxpayer is the direct u s shareholder within the meaning of sec_951 with respect to fc fc group produces final stage products in a process that consists of four phases during the initial phase fc makes decisions as to the types of product traits that are needed to meet market demand and provide market opportunities fc then enters into cost-plus arrangements with related_persons and unrelated persons for research_and_development as a result of which intellectual_property is developed for the risk and account of fc and ultimately the stage a products are developed during the second_phase the stage b products are produced from the stage a products fc group either contracts with related_persons or unrelated persons under either contract manufacturing or toll manufacturing arrangements to produce the stage b products in jurisdictions outside of country or produces the stage b products directly in country or in jurisdictions outside of country specifically the stage a products are planted and the stage b products are harvested from the resulting crop grown from the stage a products if a contract manufacturing arrangement is used fc group may transfer title of the stage a products to the contracting party in exchange for a nominal amount thus during the growing and harvesting processes legal_title to the stage b products is held either by fc group or by the contracting party in cases where title is transferred to the contracting party title to the stage b products is subsequently transferred for a nominal amount to fc group and the contracting party is remunerated by fc group through a fee during the third phase the stage c products are produced from the stage b products fc group either contracts with related_persons or unrelated persons under either contract manufacturing or toll manufacturing arrangements to produce the stage c plr-150101-12 products in jurisdictions outside of country or produces the stage c products directly in country or in jurisdictions outside of country specifically the stage b products are planted and the stage c products are harvested from the resulting crop grown from the stage b products if a contract manufacturing arrangement is used fc group may transfer title of the stage b products to the contracting party in exchange for a nominal amount thus during the growing and harvesting processes legal_title to the stage c products is held either by fc group or by the contracting party in cases where title is transferred to the contracting party title to the stage c products is subsequently transferred for a nominal amount to fc group and the contracting party is remunerated by fc group through a fee during the fourth phase the stage c products are organized at processing facilities for final cleaning quality assessment and packaging based on relevant marketing requirements fc group either performs these activities directly or contracts with a related_person to perform these activities in a jurisdiction outside of country in exchange for a fee at the conclusion of the fourth phase the stage c products are in the form in which they eventually are sold final stage products after the fourth phase fc group sells the final stage products to related_persons and unrelated persons for use in jurisdictions inside and outside of country representations taxpayer makes the following representation fc’s activities with respect to the final stage products constitute production for purposes of sec_1_954-3 if activities that are both growing and production activities are taken into account in determining whether a cfc has produced property for purposes of sec_1_954-3 ruling requested production activities that also are growing activities are taken into account for purposes of determining whether fc has produced the final stage products for purposes of sec_1_954-3 law sec_951 defines a u s shareholder with respect to any foreign_corporation as a united_states_person as defined in sec_957 who owns directly indirectly or constructively percent or more of the total combined voting power of all classes of stock entitled to vote of the foreign_corporation u s shareholder plr-150101-12 sec_957 defines a cfc as a foreign_corporation with respect to which more than percent of the total combined voting power of all classes of stock entitled to vote or the total value of the stock of the corporation is owned directly indirectly or constructively by u s shareholders generally sec_951 provides that if a foreign_corporation is a cfc for a period of thirty days or more during any taxable_year a u s shareholder of the cfc must include in gross_income its pro_rata share of the cfc’s subpart_f_income sec_952 defines subpart_f_income to include foreign_base_company_income fbci sec_954 defines fbci to include foreign_base_company_sales_income fbcsi as defined in sec_954 sec_954 defines fbcsi to mean income whether in the form of profits commissions fees or otherwise derived in connection with the purchase of personal_property from a related_person and its sale to any person the sale of personal_property to any person on behalf of a related_person the purchase of personal_property from any person and its sale to a related_person or the purchase of personal_property from any person on behalf of a related_person where a the property which is purchased or in the case of property sold on behalf of a related_person the property which is sold is manufactured produced grown or extracted outside the country under the laws of which the cfc is created or organized and b the property is sold for use consumption or disposition outside the foreign_country or in the case of property purchased on behalf of a related_person is purchased for use consumption or disposition outside the foreign_country sec_954 provides that a person is a related_person with respect to a cfc if a the person is an individual corporation partnership trust or estate which controls or is controlled by the cfc or b the person is a corporation partnership trust or estate which is controlled by the same person or persons that control the cfc control is defined as the direct or indirect ownership of more than percent of the total voting power of all classes of stock entitled to vote or the total value of a corporation or more than percent of the beneficial_interest in a partnership trust or estate sec_1_954-3 provides that fbcsi of a cfc except as provided in sec_1_954-3 a and a consists of gross_income whether in the form of profits commissions fees or otherwise derived in connection with the purchase of personal_property from a related_person and its sale to any person the sale of personal_property to any person on behalf of a related_person the purchase of personal_property from any person and its sale to a related_person or the purchase of personal_property from any person on behalf of a related_person plr-150101-12 sec_1_954-3 provides that fbcsi does not include income of a cfc derived in connection with the sale of personal_property manufactured produced or constructed by the corporation a cfc will have manufactured produced or constructed personal_property which the corporation sells only if the corporation satisfies the provisions of sec_1_954-3 iii or iv through the activities of its employees as defined in sec_31_3121_d_-1 with respect to the property sec_1_954-3 provides that if personal_property purchased by a foreign_corporation is substantially transformed by the foreign_corporation prior to sale the property sold by the selling corporation is manufactured produced or constructed by the selling corporation sec_1_954-3 provides that if purchased property is used as a component part of personal_property that is sold the sale of the property will be treated as the sale of a manufactured product rather than the sale of component parts if the assembly or conversion of the component parts into the final product by the selling corporation involves activities that are substantial in nature and generally considered to constitute the manufacture production or construction_of_property sec_1_954-3 provides that if an item of personal_property would be considered manufactured produced or constructed under the principles of sec_1_954-3 or a iii prior to sale by the cfc had all of the manufacturing producing and constructing activities undertaken with respect to that property prior to sale been undertaken by the cfc through the activities of its employees then sec_1_954-3 applies if sec_1_954-3 applies and if the facts and circumstances evince that the cfc makes a substantial contribution through the activities of its employees to the manufacture production or construction of the personal_property sold then the personal_property sold by the cfc is manufactured produced or constructed by the cfc analysis taxpayer’s domestic subsidiary is a u s shareholder with respect to fc which is a cfc thus the domestic subsidiary is required to include amounts in income under sec_951 with respect to fc including it’s pro_rata share of fc’s subpart_f_income which includes fbcsi unless an exception applies fbcsi includes income derived in connection with the purchase of personal_property from any person and its sale to a related_person and the purchase of personal_property from a related_person and its sale to any person unless the exception provided in sec_1_954-3 manufacturing exception applies certain income that fc derives from the sale of the final stage products meets the definition of fbcsi because the income is derived in connection plr-150101-12 with the purchase of personal_property from a related_person or a sale of personal_property to a related_person sec_1_954-3 provides that a cfc can rely on the manufacturing exception only if it satisfies the provisions of sec_1 a ii through iv thus for example the manufacturing exception applies with respect to income derived from sales of i final stage products that fc produces directly in the second_phase and third phase if fc satisfies the provisions of sec_1_954-3 or iii with respect to the final stage products and ii final stage products that are produced pursuant to contract manufacturing arrangements in the second_phase or third phase if fc satisfies the provisions of sec_1 a iv with respect to the final stage products sec_1_954-3 does not specifically address whether income derived from the sale of personal_property grown by a cfc is excluded from fbcsi pursuant to the manufacturing exception however sec_1_954-3 does provide that the manufacturing exception applies to income derived in connection with the sale of personal_property manufactured produced or constructed by the cfc the terms produced and grown are not interchangeable however the use of the term grow to describe a process or part of a process is not determinative of whether the process constitutes a production activity based on facts and circumstances certain growing activities also may constitute production activities for purposes of sec_1 a the omission of the term grown from sec_1_954-3 does not preclude growing activities that also are production activities from being taken into account in determining whether a cfc satisfies the provisions of sec_1 a ii through iv rather the manufacturing exception applies to the extent that income is derived from the sale of property produced by a cfc even if the relevant production activities include growing activities accordingly fc group’s activities related to the physical growing of the stage b products and stage c products that constitute production activities are taken into account in determining whether fc produced the final stage products for purposes of applying the manufacturing exception to the income derived from the sale of the final stage products in addition the activities related to the physical growing of stage b products and stage c products that constitute production activities that are undertaken by contract manufacturers are taken into account in determining whether fc produced the final stage products for purposes of applying the first sentence of sec_1_954-3 ruling production activities that also are growing activities are taken into account for purposes of determining whether fc has produced the final stage products for purposes of sec_1_954-3 through iv activities undertaken directly by fc group are taken into account for purposes of sec_1_954-3 through iv and activities undertaken by contract manufacturers are taken into account for purposes of plr-150101-12 applying the first sentence of sec_1_954-3 thus based on the information submitted and the representations made including the representation that fc’s activities with respect to the final stage products constitute production for purposes of sec_1_954-3 if activities that are both growing and production activities are taken into account in determining whether a cfc has produced property for purposes of sec_1_954-3 the income derived by fc from the sale of final stage products produced by fc that otherwise is fbcsi is excluded from fbcsi pursuant to sec_1_954-3 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically no opinion is expressed concerning whether any activities of the employees of fc group constitute production activities or whether the activities in the aggregate performed with respect to final stage products constitute production for purposes of sec_1_954-3 this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter_ruling is being sent to your authorized representative a copy of this letter_ruling must be attached to any federal_income_tax return to which it is relevant alternatively taxpayers filing their returns electronically may satisfy this requirement by attaching a statement to their return that provides the date and control number of the letter_ruling sincerely jeffery g mitchell branch chief branch international cc
